Citation Nr: 0731633	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  03-35 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for dissecting scalp 
cellulitis with keloid formation and alopecia.

2.	Entitlement to service connection for a gland disorder.


REPRESENTATION

Appellant represented by: Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1980 to 
December 1984.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied the veteran's application to reopen a claim for 
service connection for dissecting scalp cellulitis with 
keloid formation and alopecia, and denied service connection 
for a gland disorder, to include as manifested by swelling.  
The RO issued a notice of the decision in May 2002, and the 
veteran timely filed a Notice of Disagreement (NOD) in 
January 2003.  Subsequently, in October 2003 the RO provided 
a Statement of the Case (SOC) as well as a Supplemental 
Statement of the Case (SSOC), and thereafter, in November 
2003, the veteran timely filed a substantive appeal.

On appeal in August 2005, the Board remanded the case in 
order to provide the veteran an opportunity to partake in a 
hearing, which was held in 
March 2007 where the veteran presented as a witness before 
the undersigned veteran's law judge.  A transcript of the 
hearing is of record.

The Board finds that the Appeals Management Center (AMC) 
complied with the August 2005 Remand directive, and therefore 
the Board may proceed with its review of the appeal.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting Board's 
duty to "insure [the RO's] compliance" with the terms of 
its remand orders).

While the RO declined to reopen the veteran's claim for 
service connection for dissecting scalp cellulitis with 
keloid formation and alopecia, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen the claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of the RO's 
finding.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).  

As for the veteran's service connection claim for a gland 
disorder, this aspect of the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.	The Board denied the veteran's original claim for service 
connection for dissecting scalp cellulitis with keloid 
formation and alopecia in a January 1987 decision.

2.	The evidence submitted since the January 1987 decision 
consists of VA medical records pertaining to ongoing 
treatment of the veteran's dissecting scalp cellulitis 
with keloid formation and alopecia, as well as various 
statements and testimony by the veteran; at least some of 
this evidence is new and raises a reasonable possibility 
of substantiating the veteran's service connection claim 
for this disorder.

3.	The veteran's physical examination upon induction to 
service did not note or otherwise reflect a diagnosis of 
any skin disorder, to include dissecting scalp cellulitis 
with keloid formation and alopecia; the veteran incurred 
this skin disorder during service, and there is no clear 
and unmistakable evidence that said disorder preexisted 
service.

4.	The veteran's dissecting scalp cellulitis with keloid 
formation and alopecia is chronic and the same disorder 
currently persists. 




CONCLUSIONS OF LAW

1.	The January 1987 Board decision that denied the veteran's 
service connection claim for dissecting scalp cellulitis 
with keloid formation and alopecia is final.  38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 
20.1103 (2007).

2.	Because at least some of the evidence presented since the 
January 1987 Board decision is new and material, the 
service connection claim for dissecting scalp cellulitis 
with keloid formation and alopecia is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.104, 3.156(a) (2007).

3.	Service connection for dissecting scalp cellulitis with 
keloid formation and alopecia is warranted.  38 U.S.C.A. 
§§ 1110, 1111, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that new and material evidence 
has been received to reopen the veteran's service connection 
claim for dissecting scalp cellulitis with keloid formation 
and alopecia, and granting it on the merits, and therefore, a 
further discussion of the VCAA duties is unnecessary at this 
time.  It should be noted, however, that the RO should cure 
any potential defects in notice, as would be demonstrated by 
a failure to notify the veteran of all five elements of a 
service connection claim (to include the type of evidence 
necessary to establish a disability rating and the effective 
date for the claimed disability), or assistance provided by 
VA, prior to its determination of a proper disability rating 
and effective date for the veteran's service-connected 
disability.  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004) (holding that proper VCAA notice must "precede 
an initial unfavorable [RO] decision"); see also Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006) (holding that 
the VCAA notice requirements contained in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability).   


II. New and Material Evidence

a. Law and Regulations
38 U.S.C.A. § 7104(b) provides that "[e]xcept as provided in 
section 5108 . . . when a claim is disallowed by the Board, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered."  38 U.S.C.A. § 7104(b).  Section 5108, in turn, 
requires that the Secretary reopen a disallowed claim and 
review the former disposition of it "[i]f new and material 
evidence is presented or secured" with respect to the claim.  
38 U.S.C.A. § 5108; accord Fortuck v. Principi, 17 Vet. App. 
173, 178 (2003) ("The Secretary must reopen a previously and 
finally disallowed claim when 'new and material evidence' is 
presented or secured"); 38 C.F.R. § 3.156(a) ("A claimant 
may reopen a finally adjudicated claim by submitting new and 
material evidence").  

The veteran filed his November 2001 application to reopen a 
claim for service connection for dissecting scalp cellulitis 
with keloid formation and alopecia that is the subject of 
this appeal after August 29, 2001, the effective date of the 
current version of 38 C.F.R. § 3.156(a), which sets forth the 
standard for "new and material" evidence.  See Rodriguez v. 
Nicholson, 19 Vet. App. 275, 289 (2005) (recognizing that the 
2001 amendment to § 3.156(a), which made the "new and 
material evidence" standard more stringent, applies to "any 
claim for benefits received by VA on or after August 29, 
2001"); 66 Fed. Reg. 45620, 45620 (Aug. 29, 2001) (stating 
that "The amendment to 38 C.F.R. § 3.156(a) . . . appl[ies] 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001").  Accordingly, the 2001 amended 
version of 38 C.F.R. § 3.156(a) controls in the present case.  

Section 3.156(a) defines "new" evidence as "existing 
evidence not previously submitted to agency decisionmakers."  
Thus, "[i]f the evidence was not in the record at the time 
of the final disallowance of the claim and is not cumulative 
of other evidence in the record, it is new."  Fortuck, 17 
Vet. App. at 178.  "Material" evidence, in contrast, is 
"existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. §3.156(a).  In determining whether new 
and material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility."  
Fortuck, supra, at 179.  In addition, "[i]n order to warrant 
reopening a previously and finally disallowed claim, the 
newly presented or secured evidence . . . must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim."  Evans v. West, 9 Vet. App. 273, 284 (1996) 
(Emphasis added).  That is, "the newly presented evidence 
need not be probative of all elements required to award the 
claim . . . but need be probative only as to each element 
that was a specified basis for that last disallowance."  Id.    

If the Board determines that the appellant has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the appellant has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)"). 

b. Analysis
In January 1987 the Board, after reviewing the veteran's SMRs 
and post-service dermatology examination reports dated 
February 1985 and August 1985, issued a decision denying the 
veteran's claim for service connection for dissecting scalp 
cellulitis with keloid formation and alopecia.  The veteran 
did not thereafter appeal that adverse decision.  
Accordingly, the Board determines that this decision 
qualifies as "final" within the meaning of 38 U.S.C.A. § 
7104(b).  The Board, therefore, lacks jurisdiction to 
entertain the veteran's claim for service connection relating 
to dissecting scalp cellulitis with keloid formation and 
alopecia, unless, pursuant to 38 U.S.C.A. § 5108 and 38 
C.F.R. § 3.156(a), he supplies new and material evidence with 
respect to this claim.    

In the instant case, the post-January 1987 record reveals the 
submission of numerous VA medical reports reflecting ongoing 
treatment for his skin disorder, as well as a January 2003 
statement by the veteran contesting the veracity of certain 
notations in his SMRs.  Additionally, the veteran offered 
testimony at his March 2007 Travel Board hearing to the 
effect that his dissecting scalp cellulitis with keloid 
formation and alopecia began during service, and did not 
exist prior to service entry.  Hearing Transcript at 4, 8.  
He also conveyed that no physicians had ever determined the 
cause or origin of his skin disorder.  Hearing Transcript at 
6.         

The Board determines that the veteran's testimony with 
respect to when he incurred his skin disorder and that no 
medical professional had ever determined the etiology of this 
disease constitutes new and material evidence.  This 
testimony qualifies as "new" because it did not exist 
during or prior to the January 1987 Board decision, and it is 
neither cumulative nor redundant of evidence already of 
record, as it offers new and alternative perspectives on the 
etiology of the veteran's dissecting scalp cellulitis with 
keloid formation and alopecia.  The testimony qualifies as 
"material," as it relates to an unestablished fact 
necessary to substantiate the claim and further tends to 
raise a reasonable possibility of substantiating this claim; 
that is, this evidence either attributes the veteran's 
dissecting scalp cellulitis with keloid formation and 
alopecia, to an incident in service, rather than to a defect 
that existed prior to service, or it suggests that the cause 
has yet to be determined by a medical professional.  In light 
of this evidence, therefore, the Board reopens this claim.

Because the Board has reopened the claim, it must make a 
determination on the merits and "review the new evidence 'in 
the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey, 7 
Vet. App. at 405; accord Anderson, 9 Vet. App. at 546.  Part 
III addresses this issue.


III. Service Connection

a. Law & Regulations

Service Connection & Chronicity
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Additionally, 38 C.F.R. § 3.303(b) "provides an alternative 
method of demonstrating entitlement to service connection" 
for chronic conditions that manifest during service.  Rose v. 
West, 11 Vet. App. 169, 172 (1998) (Emphasis in original); 
accord Cotant v. Principi, 17 Vet. App. 116, 133 (2003); 
Savage, 10 Vet. App. at 495-96 (noting that § 3.303(b) 
provides a "substitute way of showing in-service incurrence 
and medical nexus") (Emphasis in original); see 38 C.F.R. § 
3.303(b) ("Chronicity and continuity").  It provides that 
"[w]ith chronic disease shown as such in service . . . 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes."  38 C.F.R. § 
3.303(b); accord Savage, supra, at 495 (noting that a veteran 
may employ § 3.303(b) "when the evidence demonstrates: (1) 
that the veteran had a chronic disease in service, or during 
an applicable presumption period . . . and (2) that the 
veteran presently has the same condition").  This does not 
mean "that any manifestation of joint pain, any abnormality 
of heart action or heart sounds, any urinary findings of 
casts, or any cough, in service will permit service 
connection of arthritis, disease of the heart, nephritis, or 
pulmonary disease, first shown as a clearcut clinical entity, 
at some later date."  38 C.F.R. § 3.303(b).  It does mean, 
however, that in order to demonstrate the existence of a 
chronic disease in service, the record must reflect "a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word 'Chronic.'"  38 
C.F.R. § 3.303(b).  Further, "[w]hen the disease identity is 
established . . . there is no requirement of evidentiary 
showing of continuity."  38 C.F.R. § 3.303(b).  However, 
"[c]ontinuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim."  38 C.F.R. § 3.303(b).    

Presumption of Soundness
38 U.S.C.A. § 1111 sets forth governing principles relating 
to the presumption of a wartime veteran's soundness of 
condition upon entry to service.  38 U.S.C.A. § 1111 
(entitled "Presumption of sound condition").  It provides 
that "every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service."  38 U.S.C.A. § 1111.  The 
implementing regulation, 38 C.F.R. § 3.304(b), similarly 
provides that "[t]he veteran will be considered to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto and was not 
aggravated by such service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted."  38 C.F.R. § 3.304(b).  A history of preservice 
existence of a disease or injury recorded at the time of 
examination does not constitute a notation of such a malady, 
but instead, must be considered with all other material 
evidence in determinations as to inception.  38 C.F.R. § 
3.304(b)(1).  A veteran thus enjoys an initial presumption of 
sound condition upon service entry if the enlistment records 
do not reflect that the veteran has a disease or injury that 
subsequently becomes manifest during service.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (2004) (noting that "[w]hen no 
preexisting condition is noted upon entry to service, the 
veteran is presumed to have been sound upon entry," but that 
"if a preexisting disorder is noted upon entry to service, 
the veteran cannot bring a claim for service connection for 
that disorder"); see 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  

Such an initial presumption, however, is not absolute and may 
be rebutted.  Wagner, 370 F.3d at 1092, 1096, 1097.  The 
United States Court of Appeals for the Federal Circuit has 
interpreted § 1111 to "permit[] the government to overcome 
the presumption of soundness" upon a two-prong showing: it 
"must show clear and unmistakable evidence of both a 
preexisting condition and a lack of in-service aggravation to 
overcome the presumption of soundness for wartime service . . 
. ."  Id.  If the government fails to demonstrate either 
prong, the rebuttal fails and the soundness presumption 
remains.  See id., at 1096, 1097 (recognizing that the 
government's failure to rebut the soundness presumption means 
that "the veteran's claim is one for service connection"); 
see also Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993) 
(noting that if a veteran's disease "was first diagnosed 
while in service, the burden of proof is on the government to 
rebut the presumption of sound condition upon induction by 
showing that the disorder existed prior to service and, if 
the government meets this requirement, by showing that the 
condition was not aggravated in service") (Emphasis added).  
The government's "burden of proof is a formidable one," 
Kinnaman, supra, and it "means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undebatable."  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); accord 
Cotant, 17 Vet. App. at 131 (noting that "[t]he clear-and-
unmistakable-evidence standard is an 'onerous' one"). 

b. Factual Background
The veteran's December 1980 Report of Medical Examination for 
Enlistment contains a normal clinical assessment of the skin, 
head and scalp.  In his accompanying Report of Medical 
History the veteran indicated that he had never experienced 
any skin diseases.  

In December 1980 the veteran complained of bald spots on the 
scalp, and he received a provisional diagnosis of alopecia.  
The clinician at this time also noted that the veteran had 
dissecting scalp cellulitis, with reported lesions commencing 
in November 1980.  

An August 1981 Chronological Record of Medical Care indicates 
that the veteran had pseudo folliculitis and cysts on the 
scalp.  The veteran had recounted how, during boot camp, he 
had contracted a fever, and thereafter his hair began to fall 
out and lumps on the scalp appeared.  The clinician observed 
bald spots on the veteran's head.    

In March 1982, a clinician indicated that the veteran had 
possible alopecia and folliculitis.  By September 1982, the 
veteran was diagnosed with folliculitis of the scalp with 
alopecia.  The examiner at this time indicated that the 
veteran should continue with medical treatment for these 
disorders for six months before being reassessed.  

In March 1983 the veteran complained of itching and loss of 
hair for the past 2.5 years.  As of June 1983, the veteran 
continued to have nodules on the scalp, which was diagnosed 
as folliculitis, and in August 1983, the veteran again was 
diagnosed with folliculitis of the scalp with alopecia for 
which he received antibiotic therapy.  Similarly, June 1984 
SMRs convey that the veteran had folliculitis and keloid of 
the scalp for which he continued to receive treatment.  A 
September 1984 Chronological Record of Medical Care 
characterized the veteran's keloids and "chronic" 
folliculitis to the scalp region.

The veteran's December 1984 Report of Medical Examination for 
Discharge contains a normal clinical evaluation of the skin, 
head and scalp.  In his companion Report of Medical History, 
however, the veteran indicated that he had experienced a skin 
disease as well as a cyst or growth.        

VA dermatology reports spanning October 2001 to December 2001 
affirm that the veteran continues to have dissecting 
cellulitis of the scalp with scarring alopecia for which he 
has received ongoing treatment.

c. Discussion
At the outset, the Board determines that the existence of a 
skin disease or disorder, to include the veteran's dissecting 
scalp cellulitis with keloid formation and alopecia, was not 
in fact "noted" on the veteran's service entrance 
examination, as both his December 1980 Report of Medical 
Examination and Report of Medical History bear no indication 
of such a malady.  Accordingly, the presumption of soundness 
attaches.  

The Board further concludes that the evidence of record does 
not clearly and unmistakably demonstrate that the veteran had 
any preexisting skin disorder prior to entering active 
service, given the lack of any clinical evidence to this 
effect.  As such, the presumption of soundness remains intact 
and has not been rebutted.   38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b); Wagner, supra.

Turning to an assessment of the merits of the veteran's 
claim, the Board concludes that the evidence preponderates in 
favor of the claim.  Specifically, the first indication on 
the record of a skin disorder occurred in December 1980 
during the veteran's active service.  SMRs spanning the 
veteran's entire period of service from 1980 to 1984 affirm 
this diagnosis and illustrate the chronic, continual nature 
of and treatment for this malady; he received medical care 
for this disability every year he served.  The veteran 
additionally suffers from the same skin disability currently, 
as reflected by 2001 VA dermatology reports, and therefore, 
the Board concludes that, pursuant to 38 C.F.R. § 3.304(b), 
service connection is warranted.     


ORDER

Having received both new and material evidence, the claim for 
service connection for dissecting scalp cellulitis with 
keloid formation and alopecia is reopened.

Service connection for dissecting scalp cellulitis with 
keloid formation and alopecia is granted.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9.  
Specifically, the Board adjudges a VA medical examination to 
be necessary for a full and fair adjudication of this claim.  
See Hearing Transcript at 9, 10, 12.  In addition, in his 
July 2001 informal service connection claim for a gland 
disorder, manifested by skin irritation and swelling of the 
glands/lymph nodes in all hair regions, the veteran conveyed 
his belief that "this condition began with an infection of 
my scalp (back of head region in boot camp . . . .[and] then 
was aggravated by exposure to toxic chemical during my tour 
in SW Asia . . . ."  The Board construes this not only as a 
direct service connection claim but also as a secondary 
service connection claim, which requires adjudication by the 
RO.  38 C.F.R. § 3.310(a); 71 Fed. Reg. 52744-52747 (Sept. 7, 
2006); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2.  The veteran must be afforded a VA 
medical examination for the purpose of 
(a) assessing whether he currently has a 
gland disorder and, if so, (b) 
determining the approximate onset date or 
etiology of such disorder.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran, the 
physical examination, and any laboratory 
tests that are deemed necessary, the 
examiner is requested to answer the 
following questions:

(a) If the clinician determines that 
the veteran currently suffers from a 
gland disorder, is it at least as 
likely as not (50 percent or greater 
probability) that said disorder 
began during service or is causally 
linked to any incident of active 
duty or finding recorded in the 
service medical records?

(b) If the clinician determines that 
the veteran currently suffers from a 
gland disorder, is it at least as 
likely as not (50 percent or greater 
probability) that the veteran's 
service connected dissecting scalp 
cellulitis with keloid formation and 
alopecia caused or aggravated his 
gland disorder?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The clinician is also informed that 
"aggravation" for VA legal purposes is 
defined as a chronic worsening of the 
underlying disability, beyond its natural 
progression, versus a temporary flare-up 
of symptoms.   

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, s/he should so 
indicate in the examination report.  

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim.  
If the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.

 
____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643







 Department of Veterans Affairs


